 

--------------------------------------------------------------------------------


 
Exhibit 10.6
 
FIRST AMENDMENT TO THE
ALLIANCE DATA SYSTEMS CORPORATION
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
 
This Amendment to the Alliance Data Systems Corporation Amended and Restated
Employee Stock Purchase Plan (the “Plan”), made pursuant to the right to amend
reserved in Section 21 of the Plan, amends the Plan as follows, effective for
Purchase Periods beginning on and after June 1, 2014.
 
1.           Section 2(e) is hereby amended in its entirety to read as follows:
 
“(e)           “Compensation” means an Employee’s annual rate of base pay
received by an Employee from the Company or a Designated Subsidiary.  Base pay
means the regular wages (i.e., gross straight time), base salary, sick pay,
vacation pay or holiday pay, as the case may be, paid to an Employee, but
excludes overtime, commissions, and any other form of variable compensation,
bonuses and other incentive compensation, disability pay, workers compensation,
severance pay, service related cash awards, any amounts which constitute tax
gross ups of taxable amounts, and income realized as a result of participation
in any stock option, stock purchase, or similar plan of the Company or any
Designated Subsidiary. Notwithstanding the foregoing, the Board may amend the
definition of Compensation for any Offering Period prior to the commencement of
such Offering Period.”
 
2.           Section 2(l) is hereby amended in its entirety to read as follows:
 
“(l)           “Offering Period” means, unless amended pursuant to Sections 4
and 21 hereof, a period of six (6) months commencing on the first trading day of
each of the first and third calendar quarter of each year and ending on the last
trading day of each such calendar quarter, or such other period of time
established in advance by the Board.  The Board shall conduct each Offering
Period in compliance with Section 423 of the Code, and in no event shall an
Offering Period exceed twenty-seven (27) months beginning with the Offering
Date.  The terms and conditions of each Offering Period need not be identical
but each shall include through incorporation the provisions of this Plan.”
 
3.           Section 3(b) is hereby amended in its entirety to read as follows:
 
“(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if immediately after the
grant, such Employee (together with any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any Subsidiary or parent corporation (as such term
is defined in Section 424(e) of the Code) of the Company, or (ii) if such option
would permit his or her rights to purchase stock under all employee stock
 

 
 

--------------------------------------------------------------------------------

 



 
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7(b) below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.”
 
4.           Section 4 is hereby amended by adding the following sentence to the
end thereof:
 
“Notwithstanding anything in the Plan to the contrary, the Board may establish
additional or alternative concurrent, sequential or overlapping Offering
Periods, a different duration for one or more Offering Periods or different
commencing or ending dates for such Offering Periods.”
 
5.           Section 10 is hereby amended in its entirety to read as follows:
 
“10.           Holding Period and Withdrawal of Shares.
 
(a)           Promptly following each Purchase Date, the Shares purchased by
each participant pursuant to the Plan shall be deposited directly into a
restricted brokerage account established in the participant’s name with a
Designated Broker.  Except as otherwise provided below, the deposited Shares may
not be transferred (either electronically or in certificate form) from the
restricted brokerage account until the later of (i) the end of the six-month
period measured from the Purchase Date on which the Shares were purchased and
(ii) the date of the participant’s termination of employment.  Such limitation
shall apply both to transfers to different accounts with the same Designated
Broker and to transfers to other brokerage firms.  Any Shares held for the
required holding period may thereafter be transferred (either electronically or
in certificate form) to other accounts or to other brokerage firms.
 
(b)           At any time following the six-month period measured from the
Purchase Date of Shares, a participant may withdraw all or any number of whole
Shares credited to his or her account on that Purchase Date by directing the
Designated Broker to cause his or her Shares to be (i) issued as certificates in
the participant’s name; (ii) sold with the net proceeds (less applicable
commissions and other charges) distributed in cash to the participant; or (iii)
transferred to another brokerage account of the participant.  No such six-month
period shall apply after a participant terminates employment.”
 
6.           Section 14 is hereby amended by renumbering the text thereof as
Section 14(a) and adding a new subsection (b) thereto to read as follows:
 
“(b)           The Board or Committee shall have the power, in its discretion,
to adopt such procedures and sub-plans as the Board or Committee deems necessary
or appropriate to comply with the laws or regulations, tax policy, accounting
principles or custom of foreign jurisdictions applicable to employees of a
subsidiary business entity of the Company, provided that any such sub-plan shall
not be within the scope of an “employee stock purchase plan” within the meaning
 

 
 

--------------------------------------------------------------------------------

 



 
of Section 423 of the Code.  Any of the provisions of any such sub-plan may
supersede the provisions of this Plan, other than Section 13.  Except as
superseded by the provisions of a sub-plan, the provisions of this Plan shall
govern such sub-plan.  Alternatively and in order to comply with the laws of a
foreign jurisdiction, the Board or Committee shall have the power, in its
discretion, to grant options on the Offering Date of any Offering Period to
citizens or residents of a non-U.S. jurisdiction (without regard to whether they
are also citizens of the United States or resident aliens) that provide terms
that are less favorable than the terms of options granted on the same Offering
Date to Employees resident in the United States.”
 
7.           Section 16 is hereby amended by adding the following sentence to
the end thereof:
 
“An option shall be exercisable during the lifetime of the participant only by
the participant.”
 
8.           Section 26 is hereby amended by adding the following subsection (c)
thereto:
 
“(c)           By enrolling in the Plan, each participant acknowledges and
agrees that the option such participant has been awarded under the Plan, and any
other options the Company may grant in the future, even if such options are made
repeatedly or regularly, and regardless of their amount, (i) are wholly
discretionary, are not a term or condition of employment and do not form part of
a contract of employment, or any other working arrangement, between the
participant and the Company or any Designated Subsidiary; (ii) do not create any
contractual entitlement to receive future options or to continued employment;
and (iii) do not form part of salary or remuneration for purposes of determining
pension payments or any other purposes, including, without limitation,
termination indemnities, severance, resignation, redundancy, bonuses, long-term
service awards, pension or retirement benefits, or similar payments, except as
otherwise required by applicable law.”
 
9.           The Plan is hereby amended by adding the following Section 28
thereto:
 
“28.           Data Privacy.
 
(a)           In order to facilitate the administration of the Plan, it will be
necessary for the Company (or its payroll administrators) to collect, hold, and
process certain personal information about Employees participating in the Plan
(including, without limitation, name, home address, telephone number, date of
birth, nationality and job detail and details of the participating Employee’s
option grant).  By participating in the Plan, participating Employees consent to
the Company (or its payroll administrators) collecting, holding and processing
personal data and transferring such data to third parties (collectively, the
“Data Recipients”) insofar as is reasonably necessary to implement, administer
and manage the Employee’s participation in the Plan and acknowledge that it may
also
 

 
 

--------------------------------------------------------------------------------

 



 
be necessary to disclose information in order to comply with any legal
obligations.
 
(b)           The Data Recipients will treat the participating Employees’
personal data as private and confidential and will not disclose such data for
purposes other than the management and administration of the Employees’
participation in the Plan and will take reasonable measures to keep such
personal data private, confidential, accurate and current.
 
(c)           As the Company operates globally, it needs to share personal data
with other related companies which are based abroad.  Where the transfer is to a
destination outside the Employee’s country of domicile, or if applicable, the
European Economic Area, the Company shall take reasonable steps to ensure that
such personal data continues to be adequately protected and securely
held.  Nonetheless, by participating in the Plan, each participating Employee
acknowledges that personal information about such Employee may be transferred to
a country that does not offer the same level of data protection as the
Employee’s country of domicile, or if applicable, the European Economic Area.
 
(d)           Participating Employees may, at any time, view their personal
data, require any necessary corrections to it or withdraw the consents
referenced in this Section 28 in writing by contacting the Senior Analyst and
Stock Plan Administrator, whose telephone number is (214) 494-3410.”
 
10.           In all other respects, the Plan will remain unchanged and in full
force and effect.
 
IN WITNESS WHEREOF, upon authorization of the Board of Directors, the
undersigned has executed this Amendment to the Alliance Data Systems Corporation
Amended and Restated Employee Stock Purchase Plan on this May 1, 2014.
 
Alliance Data Systems Corporation
 


 
By:            /s/ Leigh Ann K. Epperson
 
Its:
Senior Vice President, General Counsel and Secretary

 

 
 

--------------------------------------------------------------------------------